GUILLOT, Justice.
This is an appeal from a conviction of evading arrest for which appellant was sentenced to 180 days in jail and fined one thousand dollars. We find no error and affirm.
Appellant asserts that the evidence is insufficient to support the conviction in that it fails to show: (1) that appellant recognized the officers as policemen, and (2) that the police were attempting a lawful arrest.
The evidence showed that two police officers were dispatched to a plumbing company building at night to investigate for suspicious persons. They arrived in uniform and in a marked squad car. One policeman found that the door of the building had a large hole that had apparently been recently made. He also discovered a roll of cop*177per wire outside the building and appellant crouched by the corner of the building fifteen feet away. When the policeman and appellant made eye contact, appellant fled. The policeman pursued appellant and apprehended him hiding behind a couch in his girlfriend’s yard.
The evidence of a burglarious entry of the building, the copper wire outside, the presence of appellant in a crouched position, and the immediate flight of appellant when he and the policeman saw each other is sufficient to establish that the police had probable cause to arrest appellant. This evidence is also sufficient to show that appellant knew that the officers were policemen and were attempting to make an arrest.
Affirmed.